        Case 1:12-cv-00299-WMS Document 130 Filed 12/07/20 Page 1 of 3




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
______________________________________

UNITED STATES OF AMERICA,
ex rel. TERESA ROSS

                                 Plaintiff,

                 v.                                                            12-CV-299S


GROUP HEALTH COOPERATIVE, INDEPENDENT
HEALTH CORPORATION, DxID LLC, DR. JOHN
HAUGHTON, BETSY GAFFNEY, & INDEPENDENT
HEALTH ASSOCIATION,

                        Defendants.
_______________________________________________


  ORDER REFERRING PARTIES TO MEDIATION AND SETTING DEADLINE FOR
          MOTION FOR AWARD OF FEES, COSTS, AND EXPENSES

       Based on the parties’ stipulation (Docket No. 129), and for good cause shown, IT

HEREBY IS ORDERED AS FOLLOWS:

       1.      Pursuant to the Western District of New York’s Alternative Dispute Resolution

Plan (the “ADR Plan”) Section 2(C), this Court refers Kaiser (as successor in interest to

defendant GHC) and Relator to mediation of Relator’s claims against Kaiser and/or GHC for

attorney’s fees, costs, and expenses under 31 U.S.C. § 3730(d).

       2.      The mediation shall be conducted in accordance with ADR Plan Section 5, except

as otherwise set forth herein.

       3.      Within 14 days of the entry date of this order, Kaiser and the Relator must select a

mediator from the Western District of New York’s 2020 List of Buffalo Mediators.
        Case 1:12-cv-00299-WMS Document 130 Filed 12/07/20 Page 2 of 3




       4.      Kaiser, the Relator, and the Mediator must select a mutually acceptable date and

time for the mediation and must inform this Court of such date and time as soon as practicable,

with such date falling not later than 60 days after the entry date of this Order.

       5.      The mediation shall be conducted remotely via Zoom, WebEx, or any similar

web-based remote conferencing software, and neither the mediating parties nor their

representatives will be required to attend in person, unless otherwise directed by this Court.

       6.      The mediation must be limited to the mediating parties and their attorneys and

representatives.

       7.      This Order has no effect on any claims against any defendant in this matter other

than GHC and has no effect on and is without prejudice to Kaiser’s pending motion for leave to

seek discovery from the Relator regarding the bases for her claims for attorney’s fees, costs, and

expenses under 31 U.S.C. § 3730(d). No defendant in this litigation who is not a party to this

stipulation shall participate in the mediation.

       8.      Relator’s motion for award of attorneys’ fees, costs, and expenses as against

defendant GHC is due 60 days after the date of the mediation, or this Court’s ruling on Kaiser’s

pending motion for leave to conduct discovery, whichever occurs later, or at such later date as

this Court may order. If the parties seek, or any party seeks, an extension of the deadline for

such a motion, such party or parties must move for such relief before this Court.
        Case 1:12-cv-00299-WMS Document 130 Filed 12/07/20 Page 3 of 3




       9.      The parties must notify this Court forthwith if settlement of the remaining issues

between the parties is reached.


       IT IS SO ORDERED.


Date: December 7, 2020
      Buffalo, NY

                                                 s/William M. Skretny
                                                WILLIAM M. SKRETNY
                                                United States District Judge
